                                                                                                        E-FILED
                                                                  Thursday, 12 December, 2019 03:40:50 PM
                                                                               Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

NATHANIEL G. SMITH,                                    )
                                                       )
                               Plaintiff,              )
v.                                                     )      No.: 18-cv-2244-MMM
                                                       )
JUSTIN YOUNG, et al.,                                  )
                                                       )
                               Defendants.             )

                  MERIT REVIEW – SECOND AMENDED COMPLAINT

       Plaintiff, proceeding pro se, files a second amended complaint alleging failure to protect

and deliberate indifference to his serious medical needs at the Danville Correctional Center

(“Danville”). The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In

reviewing the Complaint, the Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts must be provided to “state a

claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th

Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard does not

require “detailed factual allegations”, it requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011)

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The Court had conducted a merit review of Plaintiff’s original complaint and amended

complaint. In each, it dismissed the claims against Defendant Blanchard, a maintenance

supervisor, for failing to fix a leak in the ceiling of the classroom where Plaintiff fell. The Court

found that Plaintiff offered nothing to support that Defendant Blanchard had actual knowledge of

the leak and had the requisite state of mind necessary for deliberate indifference. See Diaz v.



                                                  1
Baldwin, No. 18-1426, 2018 WL 6068326, at *3 (S.D. Ill. Nov. 20, 2018) (allegations that prison

employees were aware of, and did not fix a defective cooler door, failed to suggest that they had

the requisite intent to cause harm to plaintiff). See also, Pratt, 2018 WL 3239731 at *2.

“[Plaintiff] has not alleged facts that suggest that the maintenance workers were deliberately

indifferent to his safety by failing to either repair a ceiling that leaked when it rained within two

weeks of when the problem developed or warn that the floor was wet.”

       Undaunted, Plaintiff pleads against Defendant Blanchard for a third time. In the

complaint he alleges, without providing a basis, that Defendant Blanchard knew of the leak. He

also states that “as of today’s date [September 11, 2019],” the leak remains, and Defendant has

failed to fix them. The current condition of the ceiling, however, is not relevant to establish its

condition and Defendant’s knowledge of that on the January 22, 2018 date of the fall.

       As the Court previously noted, “failing to provide a maximally safe environment, one

completely free from ... safety hazards is not [a form of cruel and unusual punishment].”

Velazquez v. Kane Cty. Jail Adult Judicial Ctr., No. 13-0644, 2013 WL 523827, at *2 (N.D. Ill.

Feb. 11, 2013). See Pratt v. Lawson, No. 17-436, 2018 WL 3239731 (July 3, 2018). “[S]lippery

surfaces and shower floors in prison, without more, cannot constitute a hazardous condition of

confinement.” Defendant Blanchard is DISMISSED with prejudice as, after three attempts,

Plaintiff has failed to plead a cognizable § 1983 claim against him.

        As previously noted, Plaintiff may proceed on a deliberate indifference claim against

Defendants Justin Young, Lori Moton, Nicole Carter and Steven White for their alleged failure

to timely provide him effective pain medication. He also states a claim against Defendants

Moton and Carter failing to refer him to Defendant Dr. Young, and against Defendant Dr. Young

for not examining him on January 22, 2018.



                                                  2
       IT IS THEREFORE ORDERED:

       This case shall proceed solely on the identified deliberate indifference claims against

Defendants Young, Carter, Lori and Steven. Any claims not identified will not be included in

the case, except in the Court's discretion upon motion by a party for good cause shown, or by

leave of court pursuant to Federal Rule of Civil Procedure 15. Defendant Blanchard is

DISMISSED with prejudice.




_12/12/2019                                       s/Michael M. Mihm
ENTERED                                           MICHAEL M. MIHM
                                             UNITED STATES DISTRICT JUDGE




                                                3
